DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	After review of the 01 November 2022 interview and the amendment to the claims and applicant’s Remarks filed 04 November 2022, the Examiner maintains the prior art teaches the claimed subject matter as the amended subject matter is not clearly supported in the disclosure as addressed in the following USC 112 rejection.

Claim Objections
Claim 53, dependent to claim 26, is objected to because it includes the subject matter of “third time quotas” which was deleted from independent claim 26. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 claim elements “derive a first cumulative time quota from the cumulative activity of the plurality of radio entities during the first time window” and “assign the second time quotas to the plurality of radio entities for a second time window different from the first time window based on the first cumulative time quota, where a sum of the second time quotas is equal to the first cumulative time quota” is not clearly represented in the disclosure. The claim is identified to correlate with method 2 of disclosure to managing time quota over multiple windows, see paragraphs 0049-0053. This method discloses a procedure to collect the link quality and activity factor (AF) after widow 1 is over and for window 2, calculate a cumulative quota (CQ) for window 2 where CQ = 200% - sum AFi. The next step is to allocate an activity quota for each radio using one of thee methods. Consequently, method 2 does not “derive a first cumulative time quota” or assign the second time quotas where a sum of the second time quotas is equal to the first cumulative time quota.
Claims 27-30, 32, 33, 52 and 53 are likewise rejected as dependent on claim 26.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-30, 32, 33, 40-43, 46, 52 and 53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forrester et al. US 2012/0021707.
As to claim 26, Forrester teaches a radio device (figure 7, paragraph 0065, a transmission system in a mobile device 106), comprising: 
a plurality of radio entities configured to transmit radio energy (figures 6 and 7, paragraphs 0061- 0065, a transmission system in a mobile device 106 comprising two transmitters, TX unit 1 and TX unit 2), and 
a controller communicatively coupled to the plurality of radio entities (paragraphs 0062 - 0063, memory 608 to store code for a TX power determining algorithm 612 and duty cycle determining component 614) and configured to
assign the first time quotas to the plurality of radio entities for a first time window (figure 9, paragraphs 0066-0074, case 1 for a defined time period or “time window 1” comprising transmit power and/or duty cycle for Tx1 and transmit power and/ or duty cycle for Tx 2, interpreted as “time quotas”),
cause the plurality of radio entities to transmit the radio energy based on the first time quotas, generating a cumulative activity of the plurality of radio entities over the first time window (figure 9, paragraphs 0066-0074, the cumulative transmission activity of figure 9, case 1 comprising the combined Tx1 and Tx 2 (transmit power and) duty cycle),
derive a first cumulative time quota from the cumulative activity of the plurality of radio entities during the first time window (figure 9, case 1, paragraphs 0066-the combined Tx1 and Tx 2 (transmit power and) duty cycle resulting in the total SAR summation),
        assign time quotas to the plurality of the radio entities for a second time window different from the first time window based on the first cumulative time quota, where a sum of the second time quotas is equal to the first cumulative time quota
 (figures 7-9, paragraphs 0068, 0069 and 0074, case 2 of figure 9: with knowledge of the transmitted power of each transmitter during a connection, the wireless device analyzes the transmission parameters for all transmitters to adjust the respective active  duty cycle (“time quotas”) and/ or the maximum transmit power during the defined time period to provide the optimum connection performance while maintain compliance with required RF exposure limit or a combined specific absorption limit (SAR),
cause the plurality of radio entities to transmit the radio energy based on the second time quotas (figure 9, paragraphs 0068-0074, the cumulative transmission activity of figure 9 case 2 comprising the combined Tx1 and Tx 2 (transmit power and) duty cycle),

As to claims 27 with respect to claim 26 and claims 41 and 42 with respect to claim 40, Forrester teaches the predefined requirement comprises a predefined Specific Absorption Rate (SAR) requirement (paragraphs 0069-0071, the maximum transmit power and duty cycles for each transmitter are dynamically adjusted to achieve specific absorption limit (SAR) compliance).

As to claim 28 with respect to claim 26, Forrester teaches the controller is configured to enable at least two radio entities of the plurality of radio entities operating concurrently based on a shared transmission power restriction allowing the at least two radio entities to transmit up to a 100% duty cycle without violating the predefined requirement (figures 8 and 9, paragraphs 0074-0075, the duty cycle and/ or the maximum power level of each transmitter is dynamically adjusted to maintain compliance with the average SAR over a period of time; table 9 depicts the duty cycle of transmitter 1 and 2 is 100% and the transmit power of both are reduced the same, see case 5, or as in case 6, differently  and maintains compliance).

As to claim 29 with respect to claim 28, Forrester teaches the shared transmission power restriction is based on a Specific Absorption Rate (SAR) budgeting scheme (figures 8 and 9, paragraphs 0074-0075, as shown in table 9, the wireless device dynamically adjusts the duty cycle and/ or the maximum power level of each transmitter to maintain compliance with the average SAR over a period of time).

As to claim 30 with respect to claim 26, Forrester teaches the controller is configured to stop an ongoing transmission of at least one radio entity in order to allow at least another radio entity to commence transmitting and still meeting the predefined requirement (figure 9, paragraphs 0066-0069, a transmitter may transmit with a power that is higher than the SAR limit for a short period of time but transmits with lower power values or is off the rest of the time so the average power of the transmitter is lower than the SAR limit during the defined time period).
 

Claim 31 is cancelled.

As to claim 32 with respect to claim 26, Forrester teaches a concurrency detection circuit configured to detect concurrent transmissions of at least two radio entities of the plurality of radio entities and a transmission arbitration circuit configured to disable transmission of at least one radio entity of the at least two concurrently transmitting radio entities based on a concurrency criterion (figures 6-9, paragraphs 0066-0069, with live knowledge of the transmitted power of each transmitter determined by the TX power identifying component604 and the duty cycle determining component 614, during simultaneous operation, the device analyzes the transmission parameters for all transmitters to dynamically adjust the respective duty cycle, the time duration each transmitter is active or is turned off, and/ or maximum transmit power).

As to claim 33 with respect to claim 32, Forrester teaches the transmission arbitration circuit is configured to disable the transmission of at least one radio entity of the at least two concurrently transmitting radio entities based on priorities of the at least two concurrently transmitting radio entities (paragraphs 0075-0079, based on priorities, the wireless device may limit performance of some transmitters while assigning maximum possible power to achieve regulatory compliance).

Claims 34-39 are cancelled.

As to claim 40, Forrester teaches a radio device (figures 5-7, paragraph 0065, a transmission system in a mobile device 106), comprising:
a plurality of radio entities configured to transmit radio energy (figures 6 and 7, paragraphs 0061- 0065, a transmission system in a mobile device 106 comprising two transmitters, TX unit 1 and TX unit 2), and
a controller communicatively coupled to the plurality of radio entities (paragraphs 0062 - 0063, memory 608 to store code for a TX power determining algorithm 612 and duty cycle determining component 614) and configured to
apply a transmission power restriction to the plurality of radio entities that restricts a cumulative transmit power of the plurality of radio entities to a predefined transmission power quota and control the plurality of radio entities based on the transmission power restriction (figures 5, 6 and 9, paragraphs 0064-0074, case 1 for a defined time period comprising transmit power and/or duty cycle for Tx1 and transmit power and/ or duty cycle for Tx 2), and
a concurrency detection circuit configured to detect concurrent transmissions of at least two radio entities of the plurality of radio entities (figure 5, paragraphs 0056- 0064, the transmit system monitors the transmit power of a primary transmitter and may reduce co-located simultaneous or near simultaneous transmitters by a value that is calculated utilizing a power adjustment algorithm based on the regulatory rF exposure limit and/ or measured SAR values for each transmitter), and
a transmission arbitration circuit configured to disable transmission of at least one radio entity of the at least two radio entities based on a predefined maximum allowed period of time for concurrent transmission independent of the predefined transmission power quota (figures 6 and 9, paragraphs 0064-0066, the transmit power and the duty cycle or time duration that each transmitter is active or turned off of co-located transmitters on the device is adjusted dynamically).

As to claim 41 with respect to claim 40, Forrester teaches the transmission
power restriction is applied to comply with a predefined requirement for maximum radio frequency (RF) energy absorption by a human body (paragraps 0066, the transmit power and duty cycle of co-located transmitters on a device is adjusted dynamically to achieve compliance with a regulatory RF exposure limit).

As to claim 42 with respect to claim 41, Forrester teaches the predefined requirement comprises a predefined Specific Absorption Rate (SAR) requirement (paragraph 0066-0071, the time averaged SAR for a defined period of time is less than the SAR limit).

As to claim 43 with respect to claim 40, Forrester teaches the transmission power restriction is applied the plurality of radio entities over a predefined time window (paragraphs 0066-0069, transmitter parameters are adjusted dynamically during transmission so the time averaged SAR for a defined period of time, a “time window” is less than the SAR limit).

As to claim 46 with respect to claim 26, Forrester teaches a time quota assigned to each radio entity of the plurality of radio entities in the first time window is always 100% (paragraph 0074, figure 9, case 1, the TX 1 and TX2 duty cycles are 100%).

Claim 47 is cancelled.

As to claim 52 with respect to claim 26, Forrester teaches the second time quotas are assigned before the second time window (paragraph 0068-0069, with live knowledge of the transmitted power of each transmitter during a connection, a device can analyze the transmission parameters for all transmitters and adjust the respective duty cycle and/ or maximum transmit power is dynamically adjusted for prior to succeeding defined period of time).

As to claim 53 with respect to claim 26, Forrester teaches the second time
quotas and third time quotas are assigned to the plurality of radio entities based on an amount of activity individual radio entities contributed to the cumulative activity during the first time window (figure 9, paragraphs 0066-0069, a transmitter may transmit with a power that is higher than the SAR limit for a short period of time but transmits with lower power values or is off the rest of the defined period of time so the average power of the transmitter is lower than the SAR limit during the defined time period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. US 2012/0021707.
As to claims 44 and 45 with respect to claim 40, Forrester teaches the wireless device includes a TX power identifying component 604 using an algorithm to calculate the effective average transmit power for each transmitter so the combined SAR value is less than regulatory limits, figure 6, paragraphs 0061-0066.
Forrester is silent to the controller is configured to estimate the cumulative transmit power of the plurality of radio entities using a moving average filter comprising an infinite impulse response (IIR) auto-regressive moving average (ARMA) filter or a finite impulse response (FIR) moving average (MA) filter. However it would have been obvious to one or ordinary skill before the effective filing date of the instant application to include in the algorithm by Forrester, an appropriate moving average filter to be used in the calculation for the combined effective average transmit power to provide the optimum connection performance while maintaining compliance with the required RF exposure limit.

Allowable Subject Matter
Claims 48-53 are allowed. As to claim 48, the prior art made of record teaches assigning by a controller transmit power and duty cycle for a first and second transmitter for a defined period of time to meet the SAR limit, see Forrester et al. US 2012/0021707, but does not specifically teach estimating a moving average of the transmit powers of the first and second transmission over a time window Tw at multiple measurement intervals Tm as claimed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644